Exhibit 99.1 HOLD FOR CALL THURSDAY AUGUST 6, 2015 SOTHERLY HOTELS INC. ANNOUNCES ACQUISITION OF HOLLYWOOD, FLORIDA HOTEL Williamsburg, Virginia – August 6, 2015 – SoTHERLY Hotels Inc. (NASDAQ: SOHO) (the“Company”) today announced that the Company has acquired the remaining 75.0% interest in the entities that own the 311-room Crowne Plaza™ Hollywood Beach Resort (the “Hotel”) located in Hollywood, Florida for $26.25 million. The Company previously owned a 25.0% non-controlling interest in the Hotel through a joint venture with an affiliate of The Carlyle Group. As a part of the transaction, the Company assumed the existing $57.0 million first mortgage with Bank of America, N.A. The loan carries a floating interest rate of the 1-month LIBOR rate plus 3.95%, is interest only, and matures in January 2017. The Hotel will continue to be managed by Chesapeake Hospitality under a new management agreement which includes a reduced base management fee structure and terms consistent with the Company’s other management agreements with Chesapeake Hospitality. For year-end 2014, the Hotel operated at 83.6 percent occupancy, with an average daily rate (“ADR”) of $162.15, room revenue per available room (“RevPAR”) of $135.55, hotel earnings before interest, taxes, depreciation, and amortization (“Hotel EBITDA”) of approximately $6.4 million, and net operating income after capital reserves (“NOI”) of approximately $5.6 million. The Hotel is being acquired at a blended cost basis of approximately $87,900,000 or $282,600 per key. The acquisition price represents a cap rate of approximately 7.4% on 2015 estimates.
